Citation Nr: 1107929	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-00 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals 
of left tibia and fibula fracture.  

2.  Entitlement to a rating in excess of 20 percent for lumbar 
spine disability.  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1973 to March 1977.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2006 rating 
decision by the Denver, Colorado Department of Veterans Affairs 
(VA) Regional Office (RO).  In September 2009, the Board remanded 
the case for a videoconference hearing.  In December 2009, a 
video conference hearing was held before the undersigned; a 
transcript of the hearing is associated with the Veteran's claims 
file.  In April 2010, the Board again remanded the case for 
additional development.  

As noted in the April 2010 Board remand, in his testimony 
at the December 2009 hearing, the Veteran raised the issue 
of entitlement to service connection for depression.  As 
it does not appear any action has been taken on this 
matter, it is again referred to the RO for appropriate 
action.  

The matters of entitlement to a rating in excess of 20 
percent for a lumbar spine disability and entitlement to 
TDIU are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.  


FINDING OF FACT

At no time during the appeal period are the Veteran's residuals 
of a left tibia and fibula fracture shown to have been manifested 
by nonunion of the tibia and fibula with loose motion requiring 
brace, or by ankylosis of the ankle.  


CONCLUSION OF LAW

A rating in excess of 30 percent for residuals of left tibia and 
fibula fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (Codes) 5262, 5270, 5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, 
that is, notice of the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was 
advised of VA's duties to notify and assist in the development of 
his claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  July 2005 and June 2008 letters explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  A November 2010 supplemental statement of the 
case (SSOC) readjudicated the matter.  He has received the 
general-type notice described in Vazquez-Flores, and has had 
ample opportunity to respond/supplement the record.  It is not 
alleged that notice in this case was less than adequate.  

The Veteran's pertinent treatment records, including records from 
the Social Security Administration (SSA), have been secured.  The 
RO arranged for a VA examination in January 2006.  The 
examination is adequate for rating purposes, as it considered the 
evidence of record and included a thorough physical examination 
of the Veteran, with notation of all clinical findings necessary 
for a proper determination in the matter.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).   He has not identified any 
pertinent evidence that remains outstanding.  See December 2010 
SSOC notice response.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim.  

B.	Factual Background

Historically, the Veteran sustained a left tibia and fibula 
fracture in service.  A December 1977 rating decision granted 
service connection for residuals of the fracture, rated 10 
percent, effective from March 1977.  Subsequent rating decisions 
in June 2000 and May 2001 increased the rating for the residuals 
of the fracture to 20 and 30 percent, respectively; the 30 
percent disability rating has been in effective since October 
1999.  The instant claim for increase was received in July 2005.  

A May 2005 VA treatment record notes the Veteran was fitted for a 
left ankle-foot orthosis/ankle-fixation orthotic (AFO).  

September 2005 correspondence from the Veteran's wife states he 
has constant leg pain that is so severe his pain medication does 
not help.  She also reported he has fallen several times; loses 
his balance; has difficulty raising his feet; and is only able to 
sleep for a few hours due to the pain.  

In September 2005 correspondence, the Veteran complained of 
constant leg pain and difficulty sleeping even with the aid of 
pain and sleeping pills.  He indicated he is unable to enjoy 
playing with his grandchildren, gardening, or woodworking, and 
that he can only walk about 200 to 250 feet before having to sit 
due to the pain.  He also stated that he cannot stand or sit for 
very long.  

On January 2006 VA examination, it was noted that the Veteran 
fractured his left tibia and fibula in a motor vehicle accident 
during service in 1974.  He complained of constant pain in the 
fracture site of the distal tibia-fibula.  There is a bony lump 
in the fracture site, and he reported some numbness directly over 
the fracture site.  He reported that with weight-bearing, he has 
an immediate onset of ankle pain, continuing as long as he bears 
weight; the pain is relieved in about 15 to 20 minutes of 
nonweightbearing and elevation.  He complained of daily swelling 
in the left lower leg, subsiding overnight.  He takes hydrocodone 
for back pain, which helps his ankle pain.  In May 2005 he was 
given an ankle/foot orthotic for the left ankle which helps when 
he is ambulating, but does not help with the pain; he wears it 
daily.  He could walk about 300 feet, and stand for about 5 to 10 
minutes before needing to sit down.  He no longer played with his 
grandchildren, and did no running, hunting, or fishing, or 
hiking.  He avoided walking on uneven ground, and walking up and 
down stairs because he found it difficult to do so.  

On physical examination, the Veteran walked with a cane and had 
an abnormal station leaning slightly to the right.  Left ankle 
plantar flexion was 14 degrees, and dorsiflexion was 6 degrees, 
with pain at the end of each of the motions.  The examiner noted 
the ankle is stiffer with limited motion when stressed in an 
anterior posterior, inversion, and eversion manner, with pain 
evidence with stressing.  There was decreased range of motion on 
stressing the ankle; there was no ligament laxity on stressing 
the ankle.  There was tenderness on palpation over the medial 
aspect of the ankle.  There were no additional limitations to 
range of motion after repetitive motion, and no additional 
limitation described occurring during flare-ups (without 
speculating).  The left lower leg was tender to palpation at the 
distal tibial area.  There was a 9 degree varus deformity in the 
tibia.  The left lower leg was 1 inch shorter than the right leg.  
The diagnosis was left tibia/fibula fracture with leg length 
shortening and degenerative joint disease (DJD) of the left 
ankle.  The examiner opined that sedentary employment would be 
difficult to the Veteran's chronic back, left leg, and left foot 
pain, but that it was possible he could do sedentary employment 
if an employer were able to accommodate him regarding his need to 
sit.  He would need to have very minimal walking and standing 
requirements, and he would need to be able to change position 
frequently.  

A March 2006 X-ray of the left leg from Dr. J.Y.M. revealed a 
healed fracture of the mid to distal tibial shaft.  The distal 
fracture was displaced laterally and posteriorly and was 
angulated medially.  The fracture is solidly healed.  There is 
also a probable healed, nondisplaced, oblique fracture of the 
proximal fibular shaft.  

September 2006 VA left ankle X-rays revealed no evidence of acute 
fracture and an old tibial fracture.  There was no evidence of 
dislocation.  An April 2007 VA podiatry consultation report noted 
the Veteran's complaints of left ankle pain whenever he was 
weight-bearing.  X-rays revealed an old malaligned tibial 
fracture, probably contributing to his ankle arthritis.  A May 
2007 VA podiatry report notes the Veteran has had more severe 
sharp pain in his left medial ankle since he began wearing the 
AFO.  X-rays revealed a malaligned tibial fracture with ankle 
arthritis on the left.  And an August 2007 treatment record noted 
the Veteran had a new AFO for his left ankle which has allowed 
him to be much more active with his grandchildren.  

August 2007 private treatment records show the Veteran was issued 
a new AFO.  In September 2007, he was issued orthotic footwear 
and a metatarsal bar wedge rocker.  

A March 2009 VA MRI of the left ankle found a chronic tear of the 
deltoid ligament with cystic change and edema at its tibial and 
talar attachments.  A July 2009 VA podiatry consultation report 
notes the Veteran has a one inch heel lift on his left boot.  It 
was also noted that he has a herniated disc, which also limits 
standing and walking.  Physical examination revealed ankle 
dorsiflexion to 0 degrees, bilaterally, and no crepitus or 
instability with range of motion of the left ankle.  X-rays 
revealed left ankle DJD and malunion of the left tibia-fibula 
fracture.  It was noted that an old bone length study measured 
the left leg 1.25 inches shorter than the right leg.  

At the December 2009 video conference hearing, the Veteran 
reported he uses a cane for balance, and that he has fallen 
regularly when he does not use the cane.  He also reported he has 
a prosthetic orthotic for his left leg and that he has a one inch 
lift for his shoe.  He also reported he cannot walk on uneven 
ground and complained of left leg weakness.  He testified that he 
can only stand for ten to fifteen minutes, and cannot sit for 
long periods of time.  
A December 2009 private treatment record from Quorom Orthopedics 
indicated the Veteran was issued a new AFO.  

A December 2009 VA podiatry progress report noted the Veteran's 
new brace completely relieves his left ankle pain when he wears 
it.  

January 2010 correspondence from a VA physician, M.C.O., D.O., 
indicates the Veteran requires bracing for left ankle stability; 
he had received a brace for the left lower extremity along with 
extra deep boots to accommodate the brace, and a heel lift on the 
boot to address his limb length discrepancy.  He continued to 
have pain at the medial ankle, and across the entire ankle if he 
stood for long periods.  He develops swelling in the ankle after 
wearing the brace for several hours because he must tighten it 
significantly to keep his leg properly positioned.  On 
examination, there was no pain on palpation of the anterior left 
ankle, and moderate pain on palpation of the anterior and central 
and posterior deltoid ligament.  There was no pain on ankle 
dorsiflexion and plantar flexion.  There was pain on palpation of 
the left leg at the medial tibia (at the level of the left ankle 
fracture and along the fibula laterally).  Ankle dorsiflexion was 
to 0 degrees, bilaterally, and the total range of motion of the 
left ankle was limited to approximately 5 degrees.  There was no 
crepitus or instability with range of motion of the left ankle.  

C.	Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. 

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  
The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  

In rating disabilities of the musculoskeletal system, additional 
rating factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must 
also be made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of movements, 
including pain on movement.  38 C.F.R. § 4.45.  Functional 
impairment shall also be evaluated on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity.  

In claims for increased ratings, "staged" ratings are 
appropriate where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

A 30 percent rating is warranted for malunion of the tibia and 
fibula with marked knee or ankle disability and a 40 percent 
rating is warranted for nonunion with loose motion requiring a 
brace.  38 C.F.R. § 4.71a, Code 5262.  

Ankylosis of an ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees, warrants a 
30 percent rating.  A 40 percent rating is warranted for 
ankylosis of an ankle in plantar flexion at more than 40 degrees, 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Code 5270.  

The Veteran's residuals of a left tibia and fibula fracture are 
rated under Codes 5262-5271, for tibia and fibula impairment with 
ankle limitation of motion.  Code 5275 provides for an alternate 
basis for rating the disability, based on shortening of a lower 
extremity.  Notably, the left leg has been found to be only 1.25 
inches shorter than the right leg (warranting a 10 percent rating 
under Code 5275).  Since the note following Code 5275 provides 
that a rating under this code is not to be combined with other 
ratings for fracture or faulty union of the same extremity, 
rating the disability under Code 5275 would not benefit the 
Veteran.  

The disability picture presented by the Veteran's residuals of a 
left tibia and fibula fracture does not show any of the pathology 
which would warrant a rating in excess of 30 percent for tibia 
and fibula or ankle disability, i.e., nonunion of the fracture 
with loose motion, or ankylosis of the ankle (even with 
consideration of DeLuca factors, such as limitation due to pain, 
flare-ups, or repetitive use).  The Board notes that while the 
Veteran's residuals of a left tibia and fibula fracture may 
require a brace (as the evidence shows he was given, and wears 
one), the disability involves malunion of the tibia/fibula, not 
nonunion.  The disability picture presented falls squarely 
within the criteria for a 30 percent rating, and does not 
approximate the criteria for a 40 percent rating.  See 38 C.F.R. 
§ 4.71a, Code 5262.

The Board has also considered whether referral for consideration 
of an extraschedular rating is warranted.  Inasmuch as all 
symptoms of the Veteran's residuals of a left tibia and fibula 
fracture (and associated functional impairment) are fully 
encompassed by the schedular criteria for a 30 percent rating, 
those criteria are not inadequate.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.  


ORDER

A rating in excess of 30 percent for residuals of a left tibia 
and fibula fracture is denied.  


REMAND

Historically, the Veteran was granted service connection for a 
lumbar spine disability by a May 2001 rating decision, based on a 
March 2001 VA examination that found full range of motion, mild 
paralumbar muscle spasm, and some mild loss of lumbar lordosis; 
the diagnosis was low back strain.  
August 2001 Worker's Compensation related treatment records note 
that the Veteran sustained a low back injury at work pulling a 
700 pound pallet of paper on his truck, loading it onto a dolly, 
and assisting a business owner in pulling it into the office.  A 
January 2002 Worker's Compensation treatment record notes he 
returned to work in September 2001, and was attempting to lift a 
converter (weighing approximately 2,500 pounds), when he 
experienced significant low back pain.  An April 2004 private 
treatment record from Poudre Valley Hospital notes his complaints 
of low back pain after falling 3 to 4 feet from scaffolding at 
home.  And a November 2004 private treatment record from Poudre 
Valley Hospital notes his complaints of pain along the entire 
length of the spine after he fell backwards off a step-ladder 
(approximately 4 feet) and landed on his back.  

In April 2010, the Board remanded the matter of the rating for 
the lumbar spine disability, in pertinent part, for a VA 
examination to determine the current severity of the disability.  
On July 2010 VA examination, range of motion studies revealed: 
flexion to 10 degrees; extension to 5 degrees; bilateral lateral 
flexion to 10 degrees; and bilateral lateral rotation to 10 
degrees.  The diagnoses included degenerative disc disease of the 
lumbar spine with broad based disc protrusions and with foraminal 
narrowing at L5, S1.  As the examiner did not discuss the 
Veteran's above-summarized history of postservice back injuries 
and did not address whether any increased symptomatology is due 
to the postservice injuries, another examination to secure a 
medical opinion is necessary.    

The matter of entitlement to a TDIU rating is inextricably 
intertwined with the increased rating claim being remanded, and 
consideration of the matter must be deferred pending resolution 
of such claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran to 
be re-examined by the July 2010 VA 
examiner/opinion provider to determine the 
current severity of his service-connected 
lumbar spine disability.  The Veteran's 
claims file (including this remand) must be 
reviewed by the examiner in conjunction with 
the examination.  Any indicated tests or 
studies should be completed.  The findings 
reported should specifically include 
thoracolumbar ranges of motion and notation 
whether the spine is ankylosed.  The examiner 
must specifically comment whether the lumbar 
spine disability has been manifested by 
incapacitating episodes (i.e., periods of 
bedrest prescribed by a physician), and if 
so, their duration (in terms of weeks in the 
past year).  Based on review of the claims 
file and findings reflecting the current 
nature and severity of the service connected 
disability, the examiner should provide an 
opinion as to whether or not any distinct 
current pathology/symptoms/functional 
impairment are due solely to the intercurrent 
postservice injuries (and therefore are 
unrelated to the service connected low back 
disability).  The examiner must, to the 
extent possible, distinguish any such 
unrelated pathology/symptoms from those 
attributed to the service-connected 
disability, and must explain the rationale 
all opinions.  If the July 2010 examiner is 
unavailable to conduct the 
examination/provide the opinion sought, 
arrangements should be made for the Veteran 
to be examined by another orthopedist to 
conduct the examination and provide the 
opinion.  

2.  The RO should then readjudicate these 
matters (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found, and entitlement to 
a TDIU rating in light of any change 
regarding the determination on the increased 
rating issue remanded).  If either remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


